Title: [Braintree Lawyer, 1761]
From: Adams, John
To: 


      On the 25 of May in this Year 1761, my venerable Father died in his 71st Year, beloved, esteemed and revered by all who knew him. Nothing that I can say or do, can sufficiently express my Gratitude for his parental Kindness to me, or the exalted Opinion I have of his Wisdom and Virtue. It was a melancholly House. My Father and Mother were seized at the same time with the violent Fever, a kind of Influenza, or an Epidemick which carried off Seventeen Aged People in our Neighbourhood. My Mother remained ill in bed at my Fathers Funeral, but being younger than my Father and possessed of a stronger constitution, she happily recovered and lived to my inexpressible Comfort, till the Year 1797, when she died at almost ninety Years of Age.... My Father by his Will left me, what he estimated one third of his Real State, which third consisted in a House and Barn such as they were and forty Acres of Land. He also left me one third of his personal Estate. My house humble as it was, with a few repairs and a very trifling Addition served for a comfortable habitation for me and my family, when We lived out of Boston, till our return from Europe in 1788. The Uncertainty of Life as well as of Property, which then appeared to me, in the prospect of futurity, suppressed all thought of a more commodious Establishment. If I should fall which was very probable in a Contest which appeared to me inevitable, I thought it would be an Addition to the Misery of my Wife and Children to be turned out of a more envyable Situation. I continued to live with my Mother and my Brothers, for the first Year, when my youngest Brother, Elihu, removed to the South Parish in Braintree, now Randolph, to a Farm which my father left him, which he cultivated to Advantage, and is now possessed by his oldest Son. I continued with my Mother and my oldest Brother Peter Boylston, till my Marriage in 1764 with Miss Abigail Smith, Second Daughter of the Reverend Mr. William Smith of Weymouth and Grand Daughter of Colonel John Quincy of Mount Wollaston. Sometime after this my Brother married Miss Crosby a Daughter of Major Joseph Crosbey, sold me the House and Farm which my father left to him and went to live in a House of his Wife’s. Sometime before this, in pursuance of my plan of reforming the practice of Sherriffs and Pettyfoggers in the Country I procured of all the Justices in Braintree, John Quincy, Edmund Quincy, Josiah Quincy and Joseph Crosbey a recommendation of my Brother to Stephen Greenleaf Sherriff of the County, and a Certificate of his Character, upon receiving which Mr. Greenleaff readily gave him a Deputation. He was young, loved riding and discharged his Duties with Skill and Fidelity but his disposition was so tender, that he often assisted his Debtors, with his own Purse and Credit, and upon the whole to say the least was nothing the richer for his Office.
     